Case 2:12-cv-00102-SFC-RSW ECF No. 590-10 filed 07/31/20   PageID.20762   Page 1 of
                                      10




                    EXHIBIT 5
Case 2:12-cv-00102-SFC-RSW
             Case3:11-cv-00711-SI
                              ECF Document273
                                  No. 590-10 filed
                                                 Filed10/20/14
                                                    07/31/20 PageID.20763
                                                               Page1 of 9   Page 2 of
                                         10
Case 2:12-cv-00102-SFC-RSW
             Case3:11-cv-00711-SI
                              ECF Document273
                                  No. 590-10 filed
                                                 Filed10/20/14
                                                    07/31/20 PageID.20764
                                                               Page2 of 9   Page 3 of
                                         10
Case 2:12-cv-00102-SFC-RSW
             Case3:11-cv-00711-SI
                              ECF Document273
                                  No. 590-10 filed
                                                 Filed10/20/14
                                                    07/31/20 PageID.20765
                                                               Page3 of 9   Page 4 of
                                         10
Case 2:12-cv-00102-SFC-RSW
             Case3:11-cv-00711-SI
                              ECF Document273
                                  No. 590-10 filed
                                                 Filed10/20/14
                                                    07/31/20 PageID.20766
                                                               Page4 of 9   Page 5 of
                                         10
Case 2:12-cv-00102-SFC-RSW
             Case3:11-cv-00711-SI
                              ECF Document273
                                  No. 590-10 filed
                                                 Filed10/20/14
                                                    07/31/20 PageID.20767
                                                               Page5 of 9   Page 6 of
                                         10
Case 2:12-cv-00102-SFC-RSW
             Case3:11-cv-00711-SI
                              ECF Document273
                                  No. 590-10 filed
                                                 Filed10/20/14
                                                    07/31/20 PageID.20768
                                                               Page6 of 9   Page 7 of
                                         10
Case 2:12-cv-00102-SFC-RSW
             Case3:11-cv-00711-SI
                              ECF Document273
                                  No. 590-10 filed
                                                 Filed10/20/14
                                                    07/31/20 PageID.20769
                                                               Page7 of 9   Page 8 of
                                         10
Case 2:12-cv-00102-SFC-RSW
             Case3:11-cv-00711-SI
                              ECF Document273
                                  No. 590-10 filed
                                                 Filed10/20/14
                                                    07/31/20 PageID.20770
                                                               Page8 of 9   Page 9 of
                                         10
Case 2:12-cv-00102-SFC-RSW
            Case3:11-cv-00711-SI
                              ECFDocument273
                                  No. 590-10 filed
                                                Filed10/20/14
                                                   07/31/20 PageID.20771
                                                              Page9 of 9   Page 10
                                       of 10
